EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Bernard on 7/21/2021.

The application has been amended as follows: 


1.    A method for performing a conditioning process for a particulate filter arrangeable in an aftertreatment system downstream of an internal combustion engine, the method comprising:
controlling at least one combustion control parameter of the internal combustion engine to increase a present exhaust mass flow of combustion particulates into the filter, 
acquiring a parameter indicative of a pressure drop across the filter, and 
controlling at least one combustion control parameter of the internal combustion engine to control the pressure drop across the filter to maintain a pressure deviation between a normalized pressure drop, formed from the acquired parameter relative to a predetermined normalization pressure level for a model filter, and a predetermined pressure drop value, below a predetermined pressure deviation.

2.    The method according to claim 1, wherein the combustion control parameter is controlled to increase a present flow of exhaust mass flow of combustion particulates into the filter while at the same time reducing the pressure deviation.

3.    The method according to claim 1, wherein the combustion control parameter is controlled to maintain the pressure deviation within a pressure deviation range including the predetermined pressure deviation.

4.    The method according to claim 1, wherein the combustion control parameter is controlled to reduce the pressure deviation.

5.    The method according to claim 1, wherein the predetermined pressure drop value is based on a pressure drop model including a relation between pressure drop and exhaust mass flow for a model filter, and the present exhaust gas flow.

6.    The method according to claim 1, comprising:
determining a pressure drop across the filter between the inflow area and the outflow area of the filter,
normalizing the measured pressure drop to provide a normalized pressure drop relative a predetermined normalization pressure level at a predetermined temperature for a model filter,

controlling the combustion control parameter such that the pressure deviation is reduced.

7.    The method according to claim 6, wherein the normalized pressure drop is related to a normal operation pressure range.

8.    The method according to claim 1, wherein the combustion control parameter includes at least one of the start positioning of the injection of the internal combustion engine and the air/fuel ratio for the internal combustion engine.

9.    The method according to claim 1, wherein the particulate filter is a clean filter to be preconditioned.

10.    The method according to claim 1, wherein the method steps are continuously repeated at a repetition rate.

11.    The method according to claim 10, wherein the repetition rate substantially the same as the repetition rate for performing a lambda coefficient measurement of the exhaust gas.

12.    The method according to claim 1, wherein when controlling the control parameter of the internal combustion engine to increase a present exhaust mass flow of combustion particulates into the filter, the at least one combustion control parameter of the internal combustion engine, is controlled in such a way that a present exhaust mass flow of combustion particulates into the filter is near or at a maximum level of particulates.

13.    A control unit configured to control at least one combustion control parameter of an internal combustion engine, the at least one combustion control parameter can cause an increase in a present exhaust mass flow of combustion particulates into a particulate filter arranged to receive exhaust from the internal combustion engine, the control unit is further configured to:
acquire pressure data from a pressure sensor arranged to measure the pressure drop across the filter, wherein the control unit is configured to, during a pre-conditioning process for the filter, and
control at least one combustion control parameter of the internal combustion engine to control the pressure drop across the filter to maintain a pressure deviation between a normalized pressure drop, formed from the acquired pressure data relative to a predetermined normalization pressure level for a model filter, and a predetermined pressure drop value, below a predetermined pressure deviation.

14.    The control unit according to claim 13, wherein the control unit is configured to:

normalize the measured pressure drop to provide a normalized pressure drop value relative a predetermined normalization pressure level at a predetermined temperature for a model filter,
determine a pressure deviation between the normalized pressure drop and the predetermined pressure drop value being calculated based on a pressure drop model including a relation between pressure drop and exhaust mass flow for a model filter, and the present exhaust gas flow, and
control the combustion control parameter such that the pressure deviation is reduced.

15.    Cancelled.

16.    Cancelled.

17.    Cancelled.

18.    Cancelled.

19.    A computer product comprising a non-transitory computer readable medium having stored thereon instructions to be executed by a processor to control a conditioning process for a instructions comprise:

, formed from an acquired pressure data relative to a predetermined normalization pressure level for a model filter, and a predetermined pressure drop value, below a predetermined pressure deviation.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art (See art cited in attached PTO-892 form) teaches controlling combustion particulate flow into the particulate filter of an exhaust, and teaches measuring pressure drop across the particulate filter; but the prior art does not teach controlling the pressure drop in the manner recited in the independent claims, and a person having ordinary skill in the art would not have found reasonable motivation to add this control to any of the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747